Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 1 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 2 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 3 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 4 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 5 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 6 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 7 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 8 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document      Page 9 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 10 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 11 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 12 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 13 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 14 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 15 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 16 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 17 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 18 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 19 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 20 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 21 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 22 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 23 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 24 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 25 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 26 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 27 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 28 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 29 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 30 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 31 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 32 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 33 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 34 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 35 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 36 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 37 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 38 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 39 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 40 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 41 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 42 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 43 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 44 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 45 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 46 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 47 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 48 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 49 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 50 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 51 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 52 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 53 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 54 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 55 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 56 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 57 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 58 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 59 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 60 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 61 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 62 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 63 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 64 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 65 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 66 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 67 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 68 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 69 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 70 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 71 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 72 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 73 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 74 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 75 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 76 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 77 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 78 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 79 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 80 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 81 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 82 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 83 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 84 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 85 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 86 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 87 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 88 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 89 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 90 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 91 of 92
Case 18-24070-GLT   Doc 60    Filed 12/13/18 Entered 12/13/18 13:50:59   Desc Main
                             Document     Page 92 of 92
